DAVIDSON, Judge,
dissenting.
I remain convinced of the correctness of the conclusion expressed in the original opinion.
Defendants ought to be tried solely for the offense charged against them in the state’s pleading; they ought not to be called upon to defend against rumors, whisperings, and insinuations which are obviously hurtful and inflammatory.
This appellant had to defend not only against the accusations against him but also against the insinuations of guilt cast upon him by the questions of the district attorney.
Under the holding of my brethren, an accused cannot restrict the prosecution to the offense charged in the indictment, for the bridle has now been taken off and unlimited freedom now conferred upon the state to prosecute for rumors, insinuations, and whisperings not shown or contended to be true, in fact.
To the granting of the motion for rehearing and the affirmance of this case, I respectfully dissent.